Me. Pbesiding Justice Myebs delivered the opinion of the court. This was an action on the case brought by J. Hallaboards against the city of Pinckneyville, Illinois to recover damages for a personal injury to himself caused by a fall on a defective sidewalk, which occurred on the 14th day of June, 1907. The cause was brought to the November term, 1907, and was continued for service at that term, and at the May term, 1908, such proceedings were had that the plaintiff appealed from the decision of the court in overruling a demurrer to one of the defendant’s pleas. Appellee has filed no brief; in this case and under Buie 27 of the Buies of Practice of this court, the judgment may be reversed pro forma. We have, however, examined the record and are clearly of opinion that the case should be reversed on the merits. The Circuit Court erred in overruling the demurrer to the first special plea in holding that the commencement and dismissal of one action without giving the notice required by Section 6, Chapter 70, Bev. Stat., was a bar to. another action for the same cause, which was begun after due and timely notice given. The voluntary dismissal by the plaintiff of the first suit was no bar to the second. This we understand from the record was the only question involved. Judgment reversed and cause remanded. Reversed and remanded.